Citation Nr: 1118067	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of hypothermia/frostbite, including ten finger amputations, left toes skin condition, and brain damage as secondary to service-connected compression fractures at L1 and L5 with degenerative disc disease, lumbosacral or bilateral radiculopathy.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks for residuals of a cold weather injury claimed as secondary to his service-connected back disorder.  The Veteran reports that he while he was walking to his mailbox from his house on the night of January 31, 2007; he experienced shooting pain in his back that traveled into his legs causing him to fall.  He further states that he was unable to return to his house and was found the next morning by his neighbor.  As a result of his night in the cold, he developed frostbite and other injuries.  

Treatment records provided by the M. C. Hospital reveal that in February 2008 the Veteran was found unresponsive in the cold fully clothed but without shoes.  He received initial emergency treatment there and was transferred to the A. M. Hospital that same day for further treatment of his frostbite injuries.  Treatment records from the A. M. Hospital show that upon admission the Veteran provided a history of having fallen through a thin patch of ice into the lake near his home and having to walk over a mile with wet clothes before finding assistance.  The hospital records also state that the Veteran was a known alcoholic and had reported alcohol use the day prior to his injury.  

The report of a November 2007 VA spine examination shows the Veteran had reported increased radicular symptoms, more so on the right over the prior few months.  He reported weakness in his right leg and that it seemed to "give out."  He also reported difficulty walking and use of a cane.  The clinical impression was L5-S1 disk protrusion with severe right and moderate to severe left neuroforaminal stenosis of the exiting L5 nerve root; multiple level degenerative disc disease lumbar spine.

Service connection is in effect for compression fractures at L1 and L5 with degenerative disc disease, lumbosacral spine and radiculopathy of the bilateral lower extremities.  The Veteran's lay account of his injury is competent evidence and the November 2007 VA examination report suggests that his cold weather injury residuals may be associated with his service-connected back disorder.  Thus, the requirements for a VA examination and opinion with respect to the etiology of the Veteran's claimed disability have been satisfied.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  The Veteran has not been afforded a VA medical examination nor has a medical opinion been obtained.  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical providers/treatment received for his claimed disabilities.  Associate any pertinent, non-duplicative records with the claims folder.  Document all attempts to obtain such information, as well as any negative responses.

2.  After associating any pertinent treatment records, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his claimed hypothermia/frostbite residuals, including ten finger amputations, left toes skin condition, and brain damage.  All indicated tests should be performed and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

After clearly indentifying the nature, extent and severity of residuals associated with the Veteran's February 2008 hypothermia/frostbite injury, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current claimed cold weather injury residuals are etiologically linked to his service-connected back disorder and/or the associated radiculopathy of the bilateral lower extremities.  

The examiner is also asked to provide an opinion as to whether the nature and severity of the Veteran's injuries as shown by the medical evidence is consistent with his current report of the injury (i.e. falling on the way to the mailbox and being found the next morning) or with his initial report of the injury (i.e. falling through the ice into a lake and walking over a mile in wet clothes prior to finding help).  

The rationale for all opinions expressed should be provided.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

